Citation Nr: 1411406	
Decision Date: 03/19/14    Archive Date: 04/02/14

DOCKET NO.  10-18 493A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an effective date earlier than March 12, 2008, for the award of service connection for dry eyes due to decreased blink rate.

2.  Entitlement to an effective date earlier than April 22, 2008, for the award of service connection for seizure disorder.


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 1977 to December 1986.  In a May 2000 rating decision, the RO determined that the Veteran was incompetent to handle disbursement of funds for VA purposes.  The Veteran's spouse is submitting statements and evidence on behalf of the Veteran and has been designated as the Veteran's fiduciary.  See June 2000 VA Form 21-555, Certificate of Legal Capacity to Receive and Disburse Disability Benefits in Virtual VA. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2009 and June 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which awarded service connection for the disabilities and assigned effective dates.  The Veteran has appealed the effective date assigned for the two disabilities.

The Board observes that the Veteran appeared to have requested representation by the Veterans of Foreign Wars of the United States (VFW) in this appeal.  He was previously unrepresented.  However, in a February 2013 statement, the VFW submitted a statement indicating that they are not representing the Veteran in this appeal.  There is no other indication that the Veteran has obtained the services of another Veterans Service Organization or other representative.  As such, the Board finds that the Veteran continues to be unrepresented in this appeal.  

In December 2012, the Board remanded the Veteran's claims.  The Appeals Management Center (AMC) continued the previous denial of the claims in a March 2013 supplemental statement of the case (SSOC).  Accordingly, the Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

In a September 2013 rating decision, the RO continued a 100 percent evaluation of Behcet's meningoencephalitis with sleep disorder; a 30 percent evaluation of headaches, and a 10 percent evaluation of dry eyes.  The RO also denied the Veteran's claims of entitlement to service connection for hemorrhagic stroke and hypertension as well as his claims of entitlement to special monthly compensation and automobile and adaptive equipment.  The electronic Veterans Appeals Control and Locator System (VACOLS) indicates that the Veteran filed a notice of disagreement (NOD) with at least one of the increased rating claims.  As the RO has acknowledged receipt of the NOD, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized.  As VACOLS reflects that the NOD has been recognized and that additional action is pending at the RO, Manlincon is not applicable in this case. 

The Board has reviewed the Veteran's claims folder as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board remanded the Veteran's claims in December 2012, in part, in order for the AMC to obtain VA treatment records dated prior to July 2001 from the St. Louis, Missouri VA Medical Center which were to include a February 19, 1999, record pertaining to epilepsy; inpatient treatment records from April 11, 1999, to April 15, 1999; and a July 21, 2000, brain MRI.  If after continued efforts to obtain the records, it was concluded that it was reasonably certain these records do not exist or further efforts to obtain them would be futile, the AMC was to notify the Veteran and (a) identify the specific records the AMC was unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence. 
Following the December 2012 Board remand, the Board observes that although a document noting that the AMC requested VA treatment records dated from February 1999 from the St. Louis VA Medical Center is of record, the only VA treatment records that were associated with the record are VA treatment records from the Central Texas Healthcare System dated from 2003 and treatment records from the St. Louis VA Medical Center dated from 2011.  These treatment records are located in the Veteran's Virtual VA claims folder.  It is unclear as to whether a search of VA treatment records dated prior to July 2001 was conducted.  It is also unclear as to whether treatment records prior to July 2001 were specifically requested from the St. Louis VA Medical Center as the obtained records are only dated from 2011.  Notably, a review of the Veteran's claims folder reveals that that VA treatment records dated prior to 2003 do exist.  See, e.g., a VA treatment record dated February 1999.  Moreover, as discussed above, if the AMC concluded that the requested records did not exist, it was to identify the records unable to be obtained, explain the efforts made to obtain the unavailable records, and inform the Veteran of the unavailability of the records in order to allow the Veteran the opportunity to submit these records.  On the contrary, in a letter dated December 2012, the AMC informed the Veteran that it was requesting records from the St. Louis VA Medical Center dated from February 1999.  There was no subsequent contact to the Veteran that the requested records were not able to be obtained or a memorandum in the claims folder as to the unavailability of the records.  

In light of the foregoing, the Board finds that another remand for the VA treatment records requested in the December 2012 Remand instructions is warranted.  See Stegall v. West, 11 Vet. App. 268, 270 (1998) (holding that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand).  

Accordingly, the case is REMANDED for the following action:

1. The AMC should attempt to obtain all VA treatment 
records from the VA Medical Center in St. Louis, Missouri prior to July 2001, including the following:

(a) February 19, 1999, record pertaining to epilepsy;

(b) Clinical inpatient treatment records from April 11, 1999, to April 15, 1999 (the discharge summary is already of record); and

(c) July 21, 2000, brain MRI results. 

If after continued efforts to obtain the records, it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence. The Veteran must then be given an opportunity to respond.

2. Thereafter, ensure that the development above has been completed in accordance with the remand instructions; undertake any other development action that is deemed warranted, and re-adjudicate the issues of entitlement to (i) an effective date earlier than March 12, 2008, for the award of service connection for dry eyes due to decreased blink rate; and (ii) an effective date earlier than April 22, 2008, for the award of service connection for seizure disorder.  If any of the benefits sought on appeal remain denied, the Veteran should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


